                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF VIRGINIA
                            Norfolk Division



RONALD LAVERNE JOHNS, JR.,


              Petitioner,
V.                                                 Criminal No. 2:15cr24
                                                        Civil No. 2:17cv584
UNITED STATES OF AMERICA,


              Respondent.



                            OPINION and ORDER


       This matter is before the Court on Ronald Lavern Johns, Jr.'s

("Petitioner") Motion to Vacate, Set Aside, or Correct Sentence

pursuant to 28 U.S.C. § 2255.           ECF No. 57.     Petitioner's § 2255

motion   advances    two   grounds      for   relief,   the       first   alleging

ineffective    assistance    of    trial      counsel   associated         with   a

suppression motion, and the second alleging ineffective assistance

of appellate counsel.      In addition to Petitioner's § 2255 motion,

the Court has before it three unopposed motions filed by Petitioner

that are associated with his two § 2255 reply briefs.                     ECF Nos.

69, 70, 73.     Petitioner's unopposed briefing motions are hereby

GRANTED; however, even after considering the contents of his reply

briefs. Petitioner's § 2255 motion is DENIED in its entirety.

                I. FACTUAL AND PROCEDURAL BACKGROUND


       Petitioner was charged in a four coiant Indictment with three

drug   trafficking   offenses     and    possession     of    a    firearm   by   a
convicted felon.    ECF No. 13.    In April of 2015, defense counsel

filed a motion to suppress evidence, advancing two distinct legal

challenges: (1) the search of Petitioner's car on the night of his

arrest was unlawful as it was based on a traffic offense that was


fabricated by police in order to stop Petitioner's vehicle; and

(2)   search   warrant   affidavits    for   two   residences    linked   to

Petitioner included materially false information, and/or omitted

material information, thereby entitling Petitioner to a "Franks

hearing" to determine whether evidence seized during the second

search should be suppressed.    On June 4, 2015, this Court conducted

a suppression hearing at which it heard live testimony from an

arresting officer, received several exhibits from defense counsel,

and heard detailed argiament on both the Franks hearing issue and

the validity of    the   traffic stop.       At    the   conclusion of    the

hearing, which has now been fully transcribed, the Court denied

the motion to suppress.        Tr. 66-70, ECF No. 53.            Petitioner

subsequently entered a conditional guilty plea reserving his right

to appeal the denial of his suppression motion.           ECF No. 32.

      In September of 2015, Petitioner was sentenced to ninety

months imprisonment.     ECF No. 45.   Petitioner filed a timely notice

of appeal, and in August of 2016, the Fourth Circuit affirmed this

Court's denial of Petitioner's suppression motion.              ECF No. 54.

In November of 2017, Petitioner filed the instant § 2255 motion

and such motion was fully briefed in July of 2018.               Petitioner
recently filed a supplemental reply brief, ECF No. 74, and the

pending § 2255 motion is ripe for review.

                         II. STANDARD OF REVIEW


      A federal prisoner, in custody, may collaterally attack his

sentence or conviction by moving the district court ^^to vacate,

set aside or correct the sentence."            28 U.S.C. § 2255(a).        To

obtain such relief, a petitioner must prove by a preponderance of

the evidence that his sentence or conviction was "imposed in

violation of the Constitution or laws of the United States," that

the   district   court   "was   without    jurisdiction     to   impose   such

sentence," that the sentence exceeds "the maximum authorized by

law," or that the sentence or conviction is "otherwise subject to

collateral attack."      Id.; see Miller v. United States, 261 F.2d

546, 547 (4th Cir. 1958).

      A § 2255 motion is, in essence, a statutory federal habeas

corpus action that enables a petitioner to collaterally attack his

sentence or conviction through the filing of a new proceeding, as

contrasted with a direct appeal.           United States v. Hadden, 475

F.3d 652, 663 (4th Cir. 2007).            The existence of the right to

pursue a collateral attack does not displace a direct appeal as

the "usual and     customary    method    of   correcting   trial errors."

United States v. Allgood, 48 F. Supp. 2d 554, 558 (E.D. Va. 1999).

On the contrary, with limited exceptions, a petitioner advancing

new claims asserted for the first time in a § 2255 motion "must
clear a significantly higher hurdle than would exist on direct

appeal."      United      States      v.     Frady,     456   U.S.    152,   166   (1982).

Accordingly, a § 2255 collateral challenge ''may not do service for

an appeal."       Id. at 165.

      A § 2255 petitioner need not, however, overcome such "higher

hurdle" to advance a freestanding claim of ineffective assistance

of counsel, which is properly asserted for the first time in a

§ 2255 motion.      See United States v. King, 119 F.3d 290, 295 (4th

Cir. 1997) ("[I]t is well settled that 'a claim of ineffective

assistance should be raised in a 28 U.S.C. § 2255 motion in the

district court rather than on direct appeal, unless the record

conclusively      shows        ineffective        assistance.'"         (quoting    United

States V. Williams, 977 F.2d 866, 871 (4th Cir. 1992))).                         To obtain

relief    based    on    an     allegation        of    ineffective       assistance,      a

petitioner must establish both: (1) that counsel's performance was

so   deficient     that        it    fell    below      an    objective      standard     of

reasonableness;         and    (2)    that    counsel's       inadequate       performance

caused the petitioner prejudice.                    Strickland v. Washington, 466

U.S. 668, 687-88 (1984).

     Satisfying         the     first       prong      of     Strickland       requires    a

petitioner to establish that "counsel made errors so serious that

counsel    was    not    functioning         as   the       'counsel'    guaranteed       the

defendant by the Sixth Amendment."                     Strickland, 466 U.S. at 687.

Reviewing     courts          strongly       presume        that     counsel     exercised
reasonable professional judgment, and only in "relatively rare

situations" will a § 2255 motion establish that, "'in light of all

the circumstances, the identified acts or omissions were outside

the wide range of professionally competent assistance.'"             Tice v.

Johnson, 647 F.3d 87, 102 (4th Cir. 2011) (quoting Strickland, 466

U.S. at 690).     In reviewing counsel's performance, "every effort

[must] be made to eliminate the distorting effects of hindsight,

to reconstruct the circtimstances of counsel's challenged conduct,

and to evaluate the conduct from counsel's perspective at the

time."   Strickland, 466 U.S. at 689.          Furthermore, a petitioner

must go beyond demonstrating that counsel's performance was below

average because "effective representation is not synonymous with

errorless representation."        Springer v. Collins, 586 F.2d 329, 332

(4th Cir. 1978); see Strickland, 466 U.S. at 687.            As explained by

the Fourth Circuit, the "basic lesson" of Strickland is not just

deference but high deference, and attorneys are permitted to "be

selective and strategic" in determining how to defend a case.

United States v. Mason, 774 F.3d 824, 828, 830 (4th Cir. 2014)

(citations omitted).

     The second     prong   of   Strickland    requires   a petitioner   to

"affirmatively prove prejudice," which requires a showing that

"there   is   a   reasonable     probability   that,   but   for   counsel's

unprofessional errors, the result of the proceeding would have

been different."     Strickland, 466 U.S. at 693-94.          "A reasonable
probability is a probability sufficient to undermine confidence in

the outcome."    Id. at 694.    If a petitioner fails to prove either

prong of the Strickland test such failure is fatal to his § 2255

claim.   Moore v. Hardee, 723 F.Sd 488, 500 (4th Cir. 2013).

                             III. DISCUSSION


           A. Ineffective Assistance at the Trial Level


                        1. Failure to Investigate

     The first subpart of Petitioner's first claim (ineffective

assistance at the      trial level) alleges         that trial counsel was

ineffective   for     ''fail[ing]   to   investigate     meritorious   legal

arguments."     ECF No. 58, at 2.         Such vague assertion does not

include further detail identifying the allegedly forgone legal

arguments, and it is therefore denied without further comment.

United States v. Dyess, 730 F.3d 354, 359 (4th Cir. 2013) (''Vague

and conclusory allegations contained in a § 2255 petition" are

insufficient to carry a petitioner's burden under Strickland, and

such allegations may therefore "be disposed of without further

investigation    by   the   District     Court.")    (cjuotation   marks   and

citation omitted).

          2. Failure to engage in ^^Adversarial Testing"

    The next subpart of Petitioner's first claim contends that

"defense counsel fail[ed] to subject the prosecution's case to

meaningful adversarial process."         ECF No. 58, at 2.    To the extent

such argument attacks counsel's handling of the cross-examination
of the testifying officer, a review of the suppression hearing

transcript clearly demonstrates that counsel's performance fell

''within the wide range of reasonable professional assistance."

United    States      v.    Morris,    917    F.3d    818,   823   (4th   Cir.        2019)

(explaining     that       a   reviewing      court   "start[s]    with     'a    strong

presumption     that       counsel's       representation    was   within       the   wide

range of reasonable professional assistance.'" (quoting Harrington

V. Richter, 562 U.S. 86, 104 (2011))).                   To the extent Petitioner

challenges     defense         counsel's     strategic    decision   to     focus      his

suppression argument on the validity of the initial traffic stop,

rather than the validity of the post-stop inventory search, the

Court reaches the same conclusion for the reasons outlined below.


     The face of the record reveals that defense counsel's decision


not to challenge the lawfulness of the inventory search was an

intentional strategic decision as defense counsel objected in open

court    in   order    to      cut   off    the   testifying   officer      before      he

discussed the full chronology of the traffic stop.                       Tr. 46.       The

Government responded to such objection by noting that it intended

to elicit testimony in support of the validity of the subsequent

inventory search, but agreed that the additional testimony was

unnecessary if defense counsel was not pursuing such distinct legal

challenge.     Id.         A review of the record reveals that there were

valid strategic reasons for defense counsel to take such approach,

including:     (1)    the      "well-established      exception     to    the    warrant
requirement" authorizing inventory searches of vehicles in "lawful

custody" of the police following a "reasonable" decision to impound

the vehicle, United States v. Brown, 787 F.2d 929, 931-32 (4th

Cir.    1986);    (2)   the    undisputed         evidence   demonstrating    that

Petitioner    was    driving    after       his    license    was   suspended    in

conjunction with prior DUI offenses, ECF No. 33, at 1; (3) the

Virginia statute mandating that Petitioner's car be impounded if

he was arrested for driving under DUI suspension, Va. Code § 46.2-

301.1(A); (4) the written Virginia Beach Police procedures for

conducting   inventory searches,        Va.        Beach   Police Dep't General

Order    12.12,     available     at    https;//www.vbgov.com/government/

departments/police/Documents/12.12%20Abandoned%20Vehicles%20and%

2OTowing_Redacted.pdf;^ (5) the written police reports docxomenting

the facially lawful       manner   in   which        the   inventory search     was

conducted in this case, ECF Nos. 71-3, 71-4; and (6) the fact that

challenging such contemporaneous reports would have elicited live

testimony about Petitioner's aggressive reaction and resistance

when police attempted to arrest him.2               As expressly recognized by


^ The version of General Order 12.12 that is currently available online was
updated in November of 2017. Petitioner's exhibit to his first reply brief
includes the same language as the current online version. ECF No. 71-9.

2 Petitioner's efforts to resist arrest resulted in the officers nearly
having to use their tasers to detain him, an unfavorable fact for Petitioner,
particularly because he was not under the influence of alcohol at the time.
Cf. ECF No. 24, at 3.     By electing to cut off the officer's testimony,
defense counsel avoided placing such evidence before the Court during the
suppression hearing, and Petitioner's subsequent sworn "Statement of Facts"
entered in conjunction with his guilty plea, further reflects defense
counsel's efforts to avoid presenting such facts to the Court. See ECF No.

                                        8
the Fourth Circuit, defense counsel ''can be selective and strategic

without    risking    an    ineffective     assistance       of    counsel      claim,"

because a failure to set priorities and focus on what are perceived

as the most meritorious claims leads to a "scattershot" approach

that "can be positively detrimental to a client's chances." Mason,

774 F.3d at 830; see United States v. Galloway, No. 2:10cr96, 2014

WL 584047, at *6 (E.D. Va. Feb. 12, 2014) {"[T]he difficulty in

overcoming the general presumption that defense counsel provided

effective     assistance      is   even   greater    where    counsel's         actions

required     a    strategic    'assessment     and    balancing         of     perceived

benefits against perceived risks'—such strategic decisions must be

afforded 'enormous deference.'" (quoting United States v. Terry,

366 F.3d 312, 317 (4th Cir. 2004))).3

     In      challenging      counsel's     performance           on    this     issue.

Petitioner's initial § 2255 filings focus primarily on the fact

that Petitioner's aunt purportedly arrived at the scene of his



33, at 2 (stipulating only that Petitioner was "placed under arrest" based
on his suspended license). Such facts did, however, ultimately come out at
sentencing, ECF No. 47 ^ 11, and the fact that Petitioner's aggressive
conduct was expressly referenced by the Court when discussing the relevant
sentencing factors further illustrates the wisdom behind defense counsel's
strategic decision to avoid live testimony further developing such
unfavorable facts.


3 In addition to avoiding live testimony detailing Petitioner's aggressive
behavior, defense counsel's "selective" decision to press only two claims
of corrupt police conduct (false reason for the traffic stop, false
statements   in   search   warrant   affidavits),   rather   than      three   claims   of
corrupt conduct (false chronology of a search that the law otherwise
permits), is reasonably viewed as more likely to garner traction with the
Court as it stood a lesser chance of being dismissed as a broad conspiracy
theory.
arrest and asked to take possession of the vehicle Petitioner was

driving.      Petitioner's filings repeatedly suggest that police were

obligated to allow her to do so, that there was no reasonable basis

for declining to transfer possession of the car (she was licensed,

and the car was operational), and that the failure to transfer

possession demonstrates that the police were using the inventory

search as a pretext to search for contraband.                 ECF No. 58, at 3-

4.     Such arguments, however, overlook the fact that the officers

had a statutory right, if not a duty, to impound the vehicle and

hold    it    for     30   days   after   the   decision    was   made    to    arrest

Petitioner for driving on a suspended license after a DUI offense.

Va.    Code     § 46.2-301.1(A).           Moreover,   even       after    accepting

Petitioner's facts as true, the same Virginia statute, as well as

common       sense,    further     illustrate    the   reasonableness          of   the

officers' decision not to turn the car over to Petitioner's aunt,

who was not even a passenger in the car.                   Notably, the Virginia

statute has an express procedure for the ''owner or co-owner" to

secure release of an impounded vehicle, but makes no reference to

a "relative" of an owner taking possession, as questions may arise

as to whether the claimed relative is in fact related to the owner


and/or whether the owner would authorize the relative                          to take

possession of the vehicle.            Va. Code § 46.2-301.1(C)            cf. United



  The owner of the vehicle may also be guilty of a crime as the Virginia
statute further provides that an owner who provides a vehicle to a person

                                           10
States V. Beal, 430 F.3d 950, 954 (8th Cir. 2005) (noting that it

was appropriate for the police to impound a vehicle and "avoid[]

any potential ownership dispute" as to both the vehicle itself and

its contents in a case where "the registered owner had arrived at

the scene of the stop and was ready and willing to take the

vehicle")    (emphasis    added).        Accordingly,   this   Court   easily

concludes that the arrival of Petitioner's aunt has no bearing on

the legality/reasonableness of the officers' decision to impound

the car or the officers' right/duty to perform an inventory search.

Petitioner    therefore    fails    to    demonstrate   that   counsel    was


constitutionally deficient for failing to litigate this issue,

which was not "clearly stronger" than the two challenges that were

presented by counsel.^      Mason, 774 F.3d at 829.

     Alternatively, even if this Court assumes that counsel was

constitutionally deficient for failing to challenge the inventory



known to have had their license suspended for a listed reason may be guilty
of a ''Class 1 misdemeanor."   Va. Code § 46.2-301.1(E).

^ Petitioner's own affidavit reflecting the version of events he told defense
counsel at the time of the suppression hearing confirms that Petitioner was
arrested after a record check revealed that his license was suspended for
DUI offenses and that the police refused to release the car to Petitioner's
aunt, purportedly stating that they had to search it.          ECF No. 58-1.
Petitioner's aunt's affidavit provides a similar version of events, stating
that the officers told her that Petitioner was being arrested for a suspended
license and the officers had to tow the car (later asserting         that the
police never towed the car). ECF No. 60-1. Petitioner's aunt's affidavit
does not squarely address whether, as asserted by the arresting officers,
the police began an inventory search but quickly stopped such inventory
after locating contraband.    Cf. United States v. Patiutka, 804 F.3d 684,
690 (4th Cir. 2015) ("Police officers do not need a warrant to search an
automobile if they have probable cause to believe it contains evidence of
criminal activity.").

                                     11
search, Petitioner fails to demonstrate a reasonable likelihood

that a timely challenge would have succeeded.           First, as to the

decision to impound the vehicle, after Petitioner was stopped,

officers determined that his license was suspended due to prior

DUI convictions.     As indicated above, Virginia statute provides

that if a driver is arrested in such circumstances, the vehicle

"shall be impounded or immobilized . . . for a period of 30 days."

Va. Code § 46.2-301.1(A) (emphasis added).

     Second,   as   to   the   on-scene   inventory   search,   the   Court

similarly finds that Petitioner fails to demonstrate a reasonable

likelihood that a timely challenge would have succeeded.         As cited

by Petitioner, written Virginia Beach Police procedures provide

that "[i]n the event that a vehicle is seized or towed for any

reason (other than as evidence in a crime) by police personnel,

the officer . . . shall compile an inventory of the contents of

the vehicle without delay," and the search shall "include items

found in the glove box, trunk, and all storage areas."            ECF No.

71-9, Va. Beach Police Dep't General Order 12.12 (emphasis added).

Petitioner does not challenge the validity of such policy, but

instead seeks to demonstrate that the police searched his car in

bad faith based in part on his aunt's sworn assertions that police

never called a tow truck and that the seized vehicle was searched,

and then driven away, by "plain-clothes" officers that arrived on

the scene after the arresting officers.        ECF No. 60-1.

                                    12
       Petitioner's hindsight challenge, however, fails to establish

Strickland        prejudice because:      (1) Petitioner's     affiant asserts

facts that, on their face, appear outside her personal knowledge

(whether one of multiple officers on the scene called a tow truck);

and (2) even assuming that a tow truck was not called (rendering

one    of   the    written   police    accounts    inaccurate),   and    further

assuming that plain-clothes officers drove the seized vehicle to

the police station (an act appearing to conflict with written

police procedures), such facts have little bearing on whether the

arresting officers, at the time of the initial search, had a valid

and good faith basis            to perform an inventory search.           Stated

another way, the precise timeline of when a tow truck was called,

if    at all,     and/or   the   manner   that "plain   clothes"       detectives

handled the vehicle afterward, appears largely irrelevant to the

documented        fact   that    the   arresting    officers    were    lawfully

impounding the vehicle and written police procedures required the

officers to inventory all storage areas of the vehicle regardless

of whether a tow truck was already en route.                 Cf. ECF No. 71-3

(officer statement indicating that the inventory began after a tow

truck was called); ECF No. 71-4 (statement from second officer

that does not reference a tow truck, but instead indicates that an

inventory search began after Petitioner was arrested because the

vehicle was to be held for 30 days).




                                          13
      Aay suggestion that Petitioner was not going to be arrested

and/or that the vehicle was not going to be impounded until after

a pretextual search discovered evidence of narcotics trafficking

is belied by the fact that: (1) Petitioner told officers that he

was aware that his license was suspended in connection with prior

DUIs, ECF No. 33, at 1, and as cited by Petitioner, Virginia Beach

Police procedures provide that "Officers will normally arrest an

individual reasonably believed to be driving in knowing violation

of an order of revocation or suspension," ECF No. 71-9,                 Va. Beach

Police Dep't General Order 12.01 (emphasis added), available at

https://www.vbgov.com/government/departments/police/Documents/12

.01%20Traffic%20Law%20Enforcement.pdf;               (2)     Petitioner's       own

affidavit indicates that he was placed under arrest before any

search occurred and that he heard the officers tell his aunt that


his license was suspended, ECF No. 58-1; and (3) Petitioner's

aunt's   affidavit      states   that    she   was    told   by    officers     that

Petitioner was going to jail and that the car would be towed (facts

that support the lawfulness of an inventory search even if a tow

truck had not yet been called, or had been called but was later

canceled).      ECF No. 60-1.     Accordingly, the police "misconduct"

now alleged by Petitioner, occurring after the right to inventory

the   vehicle     had    attached,      appears      legally      immaterial,    as

illustrated by the fact that Petitioner's aunt swears that she was

told prior to the arrival and/or search by plain clothes officers


                                        14
that the car had to be towed.                 Id.; compare United States v.

Matthews, 591 F.3d 230, 235 n.7 (4th Cir. 2009) (MA]n officer's

suspicion that contraband may be present [in the vehicle] does not

invalidate    an    otherwise     lawful       inventory    search.")       (second

alteration in original) (citation omitted), and United States v.

Marshall, 986 F.2d 1171, 1175-76 (8th Cir. 1993) («The police are

not   precluded     from   conducting         inventory    searches       when    they

lawfully impound the vehicle of an individual that they also happen

to suspect is involved in illegal activity."), with United States

V. Banks, 482 F.3d 733, 739 (4th Cir. 2007) (''[A]n inventory search

conducted pursuant to standardized procedures is valid so long as

the purpose of the inventory is . . . not to gather incriminating

evidence     . . . .")     (internal      quotation       marks     and    citation

omitted)

      When considering both defense counsel's strategic decision

not to challenge the inventory search, and the Strickland prejudice

inquiry, this Court must look through a hindsight lens that also

considers the applicability, or apparent applicability, of the

"inevitable-discovery doctrine."              See United States v. Bullette,

854   F.3d   261,   266    (4th   Cir.    2017)    (finding       that    there   was




® The inventory search in Banks was upheld notwithstanding the defendant's
identification of "six discrepancies" between the actual search and a
written inventory policy, with the court finding that the unique facts
revealed that such discrepancies did not amount to a constitutional
violation cind did not establish a pretextual motivation behind the inventory
search.   Banks, 482 F.3d 733, 739-41.

                                         15
sufficient evidence for "the district court to find that the DEA

had a standard inventory procedure pertaining to all impounded

vehicles      and    would     have     inevitably     discovered     the     challenged

evidence by conducting an inventory search according to routine

and standard DEA procedures").                    Notably/ even if the arresting

officers and/or plain clothes officers deviated from the standard

inventory procedure as now alleged {failure to properly fill out

forms,   failure         to   utilize    a   tow    service,    search   conducted    by

detectives rather than arresting officers), defense counsel had to

evaluate the small chance of successfully challenging the search

in    light   of     the      "inevitable-discovery"          doctrine   because      the

facially lawful Virginia Beach Police inventory policy requires an

inventory of "all [vehicle] storage areas," which clearly includes

the console, after lawful seizure for a 30-day impoundment period.

See id. at 267 ("The government meets its burden and this court

can affirm on inevitable-discovery grounds if the district court

can assess the inevitability and reasonableness of a hypothetical

inventory search           from   testimony        provided    by a   law-enforcement

official."); United States v. Engle, 677 F. Supp. 2d 879, 888 (E.D.

Va. 2009) (alternatively holding that even if it was unlawful for

a    detective      to   intervene      in   an    inventory search      to    look   for

contraband, the evidence discovered during such unlawful search

remained      admissible          pursuant        to   the     inevitable     discovery

doctrine); United States v. Avagyan, 164 F. Supp. 3d 864, 892 (E.D.


                                             16
Va. 2016) (finding that ''[e]ven if the automobile exception did

not apply," the evidence seized during the unlawful search of the

vehicle ''would be non-excludable through the joint operation of

the inevitable discovery doctrine and the inventory exception to

the warrant requirement"

      In sum, because applicable law clearly provided a valid basis

for   Petitioner's   arrest,    the    seizure    of    his   vehicle,   and    a

subsequent inventory search, a suppression motion challenging the

search   itself   was    unlikely     to    succeed,    especially   when     the

inevitable discovery doctrine is considered.               Defense counsel's

decision to focus his challenge on the legality of the stop itself,

rather than the stop and subsequent inventory search, falls within

the wide range of reasonably professional assistance, particularly

because: (1) counsel had circumstantial evidence in support of his

assertion that the stop was pretextual (the existence of an ongoing

police   investigation    targeting        Petitioner   and   the   absence    of

alcohol in his system); and (2) counsel's approach shielded the



 To the extent that Petitioner suggests that the inventory search was merely
a ruse for locating contraband, this Court previously heard, and accepted
as credible, the testimony of an arresting officer indicating that he did
not know Petitioner, had not participated in any investigation of Petitioner
prior to the night of the arrest, did not know who was driving the car when
he pulled it over, and that the car was not registered to Petitioner. Tr.
43-44.    All of these facts undercut Petitioner's hindsight effort to
demonstrate a ^'bad faith" inventory search conducted to further an ongoing
drug investigation into Petitioner. Moreover, considering the facts from
counsel's perspective at the time, the absence of a properly completed
"inventory form" needs to be considered in conjunction with the officers'
contemporaneous written reports indicating that they halted the inventory
search as soon as contraband was located and turned over possession of the
vehicle to detectives.   ECF Nos. 71-3, 71-4.

                                      17
Court   from     hearing     live    testimony      of   Petitioner's     aggressive

response    to    officers'       efforts    to   arrest   him.     Not      only   was

counsel's      strategic     decision       constitutionally       competent,       but

Petitioner's post-hoc efforts to challenge the inventory search

are   insufficient      to   undermine       this   Court's   confidence      in    the

outcome of suppression proceedings even after fully crediting the

sworn facts presented by Petitioner and his aunt.®                        Petitioner

therefore fails to satisfy either prong of Strickland.

                      3. Advice Regarding Testifying

      The next subpart of Petitioner's first claim contends that

defense     counsel     provided      ''gross     misadvice      when   he    advised

Petitioner not to testify" at the suppression hearing.                        ECF No.

58, at 5.      In hindsight, and after losing the suppression motion.

Petitioner     argues      that     counsel's     advice   was    constitutionally

deficient because it left the officer's testimony lancontradicted.

Id. at 5-6.      First, the record clearly reveals that defense counsel

had a reasoned and well-justified basis for advising Petitioner

not to testify, with counsel's sworn affidavit explaining:

      I specifically advised Mr. Johns that if he testified,
      he would be subject to cross-examination by the
      prosecutor and the Court could also ask questions.                       I
      told Mr. Johns my opinion about the chances of winning
      the motion without his testimony, fully discussed my
      opinion and experience in cases where a defendant with

® Petitioner's suggestion that defense counsel should have submitted an
affidavit from Petitioner is necessarily intertwined with Petitioner's
separate argument regarding counsel's advice about testifying at the
suppression hearing because the Court would not have credited the contents
of an affidavit in the absence of Petitioner's live testimony in open court.

                                            18
     a criminal record testifies and states that a police
     officer is not being truthful, and fully explained the
     potential   consequences    under  the    United   States
     Sentencing Guidelines if the Court determined that he
     testified falsely under oath in a pre-trial hearing. It
     was Mr. Johns' decision not to testify after being fully
     informed of his rights and receiving my best legal advice
     and opinion.

ECF No. 65-3 (emphasis added).

     Petitioner's post-hoc accusations that counsel's advice was

unsound do not require an evidentiary hearing because Petitioner's

conclusory statements that counsel did not correctly advise him

are not supported by the record.        To the contrary, Petitioner has

a long criminal history and his intended testimony would in fact

have involved asserting under oath that at least one, and possibly

two or more, police officers were committing perjury.           Moreover,

testifying in such manner unquestionably ran the risk of increasing

Petitioner's advisory Guideline range for obstruction, which in

this case, would have increased Petitioner's Guideline range by

approximately 18 months.      While it is true that it is within the

range of possibility, particularly when considered in hindsight,

that Petitioner's testimony could have improved his chances at the

suppression   hearing,   on    this     record.   Petitioner   fails   to

demonstrate   that   counsel    committed    constitutional    error   by

recommending the contrary approach, or that there is a         reasonable

probability" of a different outcome had he elected to testify.

See Umar v. United States, 161 F. Supp. 3d 366, 375 (E.D. Va. 2015)



                                   19
("As it is all too easy to challenge an act, omission, or strategy,

once it has proven unsuccessful, 'every effort [must] be made to

eliminate the distorting effects of hindsight . . . and to evaluate

the conduct from counsel's perspective at the time.'" (c[uoting

Strickland, 466 U.S. at 689)).^

     In addition to his challenge to the wisdom behind counsel's

advice that Petitioner should elect not to testify. Petitioner's

§ 2255 brief, supported by a sworn affidavit, also argues that

coimsel did not adequately explain to Petitioner why he should not

testify.   ECF No. 58, at 6; ECF No. 58-1.           Petitioner never asserts

that counsel forced him not to testify, or improperly made the

decision   for    him,    but   rather,    asserts    that   counsel    gave   no

explanation for his advice, indicating only that "it would not be

a good idea"      if   Petitioner testified.           ECF No.   58-1,    at 1.

Petitioner discussed this "limited" advice with his family and

they told him to listen to his lawyer.           Id.

     Accepting Petitioner's sworn factual allegation as true is

conceivably      enough    to    establish    constitutionally         deficient




® Even without Petitioner's testimony at the suppression hearing, defense
counsel strived to create an inference that the arresting officer's
testimony should not be credited based on Virginia Beach detectives'
investigative desire to arrest Petitioner, the arresting officers' suspect
claims of erratic driving even though Petitioner was sober, and (on the
Franks issue) the police's failure to document in their records surveillance
of Petitioner that was reported to magistrates in two separate sworn
affidavits.   Such efforts were possible without Petitioner's testimony,
further underscoring the reasoned strategy behind counsel's approach.


                                      20
performance in this one regard;         however, Petitioner nevertheless

fails to demonstrate Strickland prejudice because the prudence of

counsel's    recommendation    is    apparent from     the   record,   and   if

Petitioner   elected   not    to    testify   based   on   counsel's   limited

explanation,    the   Court   can    envision   no    different    result    had

Petitioner been more fully advised of the multiple valid reasons

why he should not testify.         The same can be said of the outcome of

the suppression hearing, as there is not a reasonable probability

that evidence would have been suppressed had counsel presented a

more robust explanation of the risks of testifying.               Accordingly,

even if the Court presumes constitutional error based on incomplete

advice, such error falls short of undermining confidence in the

outcome.


                       4. Franks Hearing Argument

     Petitioner's initial § 2255 motion and accompanying brief

challenge defense counsel's alleged mishandling of the suppression



   This Court is not permitted to make credibility findings based             on
conflicting affidavits, so it accepts as true Petitioner's version            of
events, and assumes, without deciding, that counsel was deficient in this
one regard. However, a contrary argument can surely be made, that is, that
Petitioner's allegations fail to demonstrate constitutionally deficient
performance absent an allegation that Petitioner lacked an opportunity to
ask his lawyer follow-up questions, or that counsel otherwise refused to
further discuss this issue with Petitioner.   Cf. United States v. Teague,
953 F.2d 1525, 1535 (11th Cir. 1992) (affirming a finding that counsel did
not perform deficiently in a case where "[t]he Defendant was advised of his
right to testify, was advised that he should not exercise that right, and
did not protest"); see also Starkweather v. Smith, 574 F.3d 399, 404 (7th
Cir. 2009) (concluding that "clearly established" federal law does not
provide that counsel has a duty to explain the reason for the strategic
advice given to his client regarding testifying even though ABA standards
and modem practice certainly suggests that a lawyer should do so).

                                      21
hearing only with respect to the traffic stop and subsequent

inventory search.        It is not until Petitioner's first and second

reply brief, filed long after the § 2255(f)(1) limitations period

had expired, that Petitioner advanced an ineffective assistance

claim based on trial counsel's handling of the ''Franks hearing"

portion of the suppression hearing, which involved the post-arrest

search of two residences.           As such entirely distinct ineffective

assistance    claim     does   not "relate back"         to    the initial § 2255

filings, it is subject to dismissal as an untimely effort to

advance a factually distinct § 2255 claim.                    See United States v.

Pittman, 209 F.3d 314, 317-18 (4th Cir. 2000) (discussing "relation

back" principles in a § 2255 case and rejecting a "broad view"

that would permit conceptually distinct ineffective assistance

claims to relate back as long they arose out of the same trial or

proceeding as the original claims).                 Moreover, such claim was

improperly raised for the first time in a reply brief without an

associated request seeking leave to amend Petitioner's § 2255

motion.      See   R.   Gov.   §   2255   Proc.    for   U.S.     Dist.   Cts.   2(b)

(indicating that a § 2255 motion "must . . . specify all the

grounds for    relief     available       to the    moving      party")   (emphasis

added).      Petitioner's      improperly      raised     reply-brief     claim   is

DISMISSED as untimely.


  Typically, a pro se petitioner is afforded an opportunity to respond to
an apparent timeliness issue prior to dismissal on procedural grounds.
However, here, not only did Petitioner submit his § 2255 motion on a pre-

                                          22
       Alternatively,       assuming     that   such    claim        is   procedurally

proper, it is        nevertheless denied on the               merits.      Petitioner

accurately asserts that a Franks hearing may be predicated on "a

substantial preliminary showing" that: (1) an otherwise facially

valid affidavit includes a knowingly false statement that ''is

necessary to the finding of probable cause," Franks v. Delaware,

438 U.S. 154, 155-56 (1978)); or (2) an affiant made an intentional

or reckless omission of a material fact, which if included, "would

defeat a probable cause showing," United States v. Tate, 524 F.3d

449,   455   (4th    Cir.     2008).      However,      here,        having    reviewed

Petitioner's hindsight arguments suggesting that defense counsel

took the     wrong   tact     while    challenging     the     two    search    warrant

affidavits (associated with homes in Virginia Beach and Hampton,

Virginia),    the     Court    easily    finds     that       Petitioner      fails   to

demonstrate     that     counsel's      performance       was        constitutionally

deficient or that Petitioner was prejudiced.




printed § 2255 form that both required him to "state every ground" for
relief and expressly prompted him to address the timeliness of his claims,
but he submitted such foirm within days of the expiration of the one-year
§ 2255(f)(1) limitations period and did not advance any § 2255 challenge
associated with the search warrants even though such issue was squarely
litigated at the suppression hearing.   Petitioner's reply briefs fail to
demonstrate that any of the "alternative" statutory triggers for the one-
year limitation period apply to his tardy claim, or that equitable tolling
is applicable, and a review of the record confirms the same. 28 U.S.C.
§ 2255(f).   Accordingly, it "is indisputably clear from the materials
presented" that Petitioner is time-barred from advancing a conceptually
distinct   ineffective   assistance     claim   more   than    six   months   after   the
expiration of the limitations period when he was intimately familiar with
such issue at the time he filed his initial § 2255 motion.             Hill v. Braxton,
277 F.3d 701, 707 (4th Cir. 2002).

                                         23
       Petitioner's reply briefs argue that defense counsel should

have    provided       more    evidence        demonstrating       that    investigating

officers knew, but failed to include in the first-in-time Virginia

Beach search warrant affidavit, that: (1) the Virginia Beach home

that   Petitioner       self-reported          to    police   as   his    residence      was

actually    his    parents'        home;    and     (2)   Petitioner      lived,    or   was

suspected   to     live,      at   a     different    home    in   Hampton.        Although

Petitioner advances a more robust argument on this issue than his

counsel presented at the suppression hearing, consistent with this

Court's prior finding that the omitted facts highlighted by counsel

at the suppression            hearing would not alter              the probable cause

determination for the Virginia Beach residence, the Court makes

the same finding with respect to the additional omitted facts

highlighted       by   Petitioner         in   his    reply    briefs.        As   further

illustrated        below,          the     Court       therefore       finds       neither

constitutionally deficient performance nor resulting prejudice.^2

       Petitioner's failure to satisfy either prong of Strickland is

underscored by the fact that Petitioner's hindsight § 2255 Franks

argument is directed to factual omissions from the Virginia Beach



^2 At the suppression hearing, defense counsel focused both on the alleged
material omissions in the Virginia Beach affidavit regarding the existence
of a second residence in Hampton, and the fact that both the Virginia Beach
affidavit and the subsequent Hampton affidavit referenced police conducting
surveillance of Petitioner at the respective residence to be searched, yet
there was curiously no record of surveillance in any police file. In his
§ 2255 reply brief. Petitioner seeks to advance a more robust attack on only
the first argument, yet as discussed herein, strategically, the first
arg\iment was of far less import.

                                               24
affidavit;    however,       as    explained       by   defense   counsel    at   the

suppression hearing, no incriminating evidence was discovered at

the Virginia Beach residence, Tr. 18, a fact that drove defense

counsel to focus his attacks on allegedly fabricated material facts

contained in the Hampton affidavit (both drugs and a firearm were

recovered from Petitioner's Hampton home).                Because counsel's goal

was to suppress evidence from the Hampton search, he made the

informed decision to focus his challenge on the alleged                     material

misstatement     in    the        Hampton     affidavit     regarding     allegedly

fabricated police surveillance, and defense counsel aptly argued

that there was a similar material misstatement in the Virginia

Beach affidavit.       Additionally, defense counsel sought to use the

purported material omissions from the Virginia Beach affidavit in

an effort to color the Court's interpretation of the veracity of

the information in the Hampton affidavit.                    While the material

omission claim      may be facially easier to argue.                   Petitioner's

singular focus on such argument in his § 2255 filings misses the

mark as to both prongs of Strickland because the outcome of the

Virginia    Beach     search      was   not      consequential    to   Petitioner's

prosecution.        Moreover, it would have been virtually impossible

for   the   defense    to   establish       that details      about the     Hampton


  when Petitioner was arrested, there was papeirwork in the vehicle tying
him to the Hampton address. While additional evidence tying Petitioner to
such address was discovered during the first-in-time search of the Virginia
Beach residence, such additional evidence was not material to the probable
cause determination for the Hampton search warrant.

                                            25
residence known by federal investigators were intentionally left

out of the Virginia Beach affidavit for the purpose of misleading

the magistrate when the same investigators had evidence indicating

that Petitioner maintained a room at his parents' Virginia Beach

residence and was alleged to have used such location to count drug

proceeds.   ECF No. 71-8, at 2.

     In conclusion: (1) as to the Virginia Beach residence, the

additional ''omitted" facts now highlighted by Petitioner would not

have changed this Court's ruling denying a Franks hearing because

record checks. Petitioner's license, and Petitioner's self-report

to police on the night of his arrest all indicated that he lived,

at least in part, at the Virginia Beach home owned by his parents;

and (2) as to the Hampton residence, the search was supported by

information located in the car Petitioner was driving on the night

of his arrest, and probable cause existed with, or without, the

additional infoinnation found at the Virginia Beach residence.

Petitioner's newly advanced arguments therefore fail to undermine

this Court's confidence in its prior ruling denying a Franks

hearing. For the reasons stated above. Petitioner fails to satisfy

either prong of the Strickland test.

                5. Additional Reply brief Arguments

     This Court's rulings granting Petitioner's briefing motions

authorized the filing of    Petitioner's (otherwise late) reply

brief, which was permitted to exceed the page limit established by

                                  26
Local Rule, and further allowed a later-in-time supplement to such

reply.     This Court has carefully reviewed all of the arguments

contained within such briefs addressing Petitioner's ineffective

assistance    claims,   and   finds    that   none   of   the   supplemental

arguments (whether timely or untimely) warrant § 2255 relief in

this case.     Accordingly, any additional arguments not squarely

discussed herein are denied for failing to satisfy the Strickland

test.


           B. Ineffective Assistance at the Appellate Level

      Petitioner's second ground for relief argues that defense

counsel, who also served as appellate counsel, was ineffective on

appeal.    Petitioner's memorandum in support of his § 2255 motion

does not advance a clear and distinct challenge to appellate

counsel's performance, but rather, reasserts that counsel failed

to    adversarially test the government's case" on appeal, further

''reassert[ing] all the arguments and caselaw presented in Ground

1."     EOF No. 58, at 7.     For the reasons stated herein addressing

Ground One, the Court finds that Petitioner fails to advance a

meritorious claim for § 2255 relief based on counsel's performance

on appeal.    In reaching such conclusion, this Court has reviewed

defense counsel's appellate brief and found that the arguments on

appeal fall well within the standard for reasonable professional

assistance.




                                      27
                                     IV. CONCLUSION


        For    the   forgoing       reasons.      Petitioner's      unopposed       motions

seeking leave to file supplemental briefs are GRANTED, ECF Nos.

69,     70,    73,     and    Petitioner's        § 2255   motion,        considered     in

conjunction with all relevant briefs, is DENIED in its entirety."

ECF No. 57.


        Finding      that     the     procedural       basis       for    dismissal      of

Petitioner's untimely Franks hearing claim is not debatable, and

further finding that Petitioner has not made a "substantial showing

of    the     denial    of    a    constitutional     right"     as      to   any   of   his

ineffective assistance claims, a certificate of appealability is

DENIED.       28 U.S.C. § 2253(c)(2); s^ R. Gov. § 2255 Proc. for U.S.

Dist.    Cts. 11(a); Miller-El v. Cockrell, 537 U.S.                          322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 483-85 (2000).

       Petitioner        is       ADVISED   that     because       a     certificate     of


appealability is denied by this Court, he may seek a certificate

from the United States Court of Appeals for the Fourth Circuit.

R.    Gov.    §   2255    Proceedings       for    U.S.    Dist.       Cts.   11(a).     If

Petitioner intends to seek a certificate of appealability from the

Fourth Circuit, he must do so within sixty (60) days from the date

of this Order.           Petitioner may seek such a certificate by filing

a written notice of appeal with the Clerk of the United States



"As noted above. Petitioner's reply-brief Franks challenge is dismissed as
untimely, and is alternatively denied on the merits.

                                            28
District   Court,   United   States    Courthouse,   600   Granby   Street,

Norfolk, Virginia 23510.

    The Clerk is DIRECTED to forward a copy of this Opinion and

Order to Petitioner, to Petitioner's former counsel, and to the

United States Attorney's Office in Norfolk, Virginia.

    IT IS   SO ORDERED.




                                                     /s/
                                               Mark S. Davis
                                 CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia
May 10 , 2019




                                      29
